Appeal from a judgment of the Monroe County Court (Richard A. Keenan, J.), rendered December 1, 2003. The judgment convicted defendant, upon his plea of guilty, of felony driving while intoxicated.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed for reasons stated in decision at suppression court and the matter is remitted to Monroe County Court for proceedings pursuant to CPL 460.50 (5). Present—Scudder, J.P., Kehoe, Smith, Pine and Hayes, JJ.